
	
		II
		Calendar No. 298
		112th CONGRESS
		2d Session
		S. 52
		[Report No. 112–132]
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye (for himself,
			 Mr. Rockefeller,
			 Mr. Kerry, Ms.
			 Snowe, Ms. Cantwell,
			 Ms. Murkowski, Mr. Begich, Mr.
			 Whitehouse, and Mrs. Boxer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			January 26, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To establish uniform administrative and enforcement
		  procedures and penalties for the enforcement of the High Seas Driftnet Fishing
		  Moratorium Protection Act and similar statutes, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the International Fisheries Stewardship and Enforcement
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Title I—Administration and enforcement of
				certain fishery and related statutes
					Sec. 101. Authority of the Secretary to
				enforce statutes.
					Sec. 102. Conforming, minor, and technical
				amendments.
					Sec. 103. Illegal, unreported, or
				unregulated fishing.
					Sec. 104. Liability.
					Title II—Law enforcement and international
				operations
					Sec. 201. International fisheries
				enforcement program.
					Sec. 202. International cooperation and
				assistance program.
					Title III—Miscellaneous
				amendments
					Sec. 301. Atlantic Tunas Convention Act of
				1975.
					Sec. 302. Data Sharing.
					Sec. 303. Permits under the High Seas
				Fishing Compliance Act of 1995.
					Sec. 304. Committee on Scientific
				Cooperation for Pacific Salmon Agreement.
					Sec. 305. Reauthorizations.
					Title IV—Implementation of antigua
				convention
					Sec. 401. Short title.
					Sec. 402. Amendment of the Tuna
				Conventions Act of 1950.
					Sec. 403. Definitions.
					Sec. 404. Commissioners; number,
				appointment, and qualifications.
					Sec. 405. General advisory committee and
				scientific advisory subcommittee.
					Sec. 406. Rulemaking.
					Sec. 407. Prohibited acts.
					Sec. 408. Enforcement.
					Sec. 409. Reduction of
				bycatch.
					Sec. 410. Repeal of Eastern Pacific Tuna
				Licensing Act of 1984.
				
			IAdministration
			 and enforcement of certain fishery and related statutes
			101.Authority of
			 the secretary to enforce statutes
				(a)In
			 general
					(1)Enforcement of
			 statutesThe Secretary of Commerce and the Secretary of the
			 department in which the Coast Guard is operating shall enforce the statutes to
			 which this section applies in accordance with the provisions of this
			 section.
					(2)Utilization of
			 nondepartmental resourcesThe Secretary may, by agreement, on a
			 reimbursable basis or otherwise, utilize the personnel services, equipment
			 (including aircraft and vessels), and facilities of any other Federal agency,
			 including all elements of the Department of Defense, and of any State agency,
			 in carrying out this section.
					(3)Statutes to
			 which applicableThis section applies to—
						(A)the High Seas
			 Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.);
						(B)the Pacific
			 Salmon Treaty Act of 1985 (16 U.S.C. 3631 et seq.);
						(C)the Dolphin
			 Protection Consumer Information Act (16 U.S.C. 1385);
						(D)the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.);
						(E)the North Pacific
			 Anadromous Stocks Act of 1992 (16 U.S.C. 5001 et seq.);
						(F)the South Pacific
			 Tuna Act of 1988 (16 U.S.C. 973 et seq.);
						(G)the Antarctic
			 Marine Living Resources Convention Act of 1984 (16 U.S.C. 2431 et seq.);
						(H)the Atlantic
			 Tunas Convention Act of 1975 (16 U.S.C. 971 et seq.);
						(I)the Northwest
			 Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5601 et seq.);
						(J)the Western and
			 Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et
			 seq.);
						(K)the Northern
			 Pacific Halibut Act of 1982 (16 U.S.C. 773 et seq.);
						(L)any other Act in
			 pari materia, so designated by the Secretary after notice and an opportunity
			 for a hearing; and
						(M)the Antigua
			 Convention Implementing Act of 2011.
						(b)Administration
			 and enforcementThe Secretary shall prevent any person from
			 violating any Act to which this section applies in the same manner, by the same
			 means, and with the same jurisdiction, powers, and duties as though sections
			 307 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act
			 (16 U.S.C. 1857 through 1861) were incorporated into and made a part of each
			 such Act. Except as provided in subsection (c), any person that violates any
			 Act to which this section applies is subject to the penalties, and entitled to
			 the privileges and immunities, provided in the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.) in the same manner and
			 by the same means as though sections 307 through 311 of that Act were
			 incorporated into and made a part of each such Act.
				(c)Special
			 rules
					(1)In
			 generalNotwithstanding the incorporation by reference of certain
			 sections of the Magnuson-Stevens Fishery Conservation and Management Act under
			 subsection (b), if there is a conflict between a provision of this subsection
			 and the corresponding provision of any section of the Magnuson-Stevens Fishery
			 Conservation and Management Act so incorporated, the provision of this
			 subsection shall apply.
					(2)Civil
			 administrative enforcementThe amount of the civil penalty for a
			 violation of any Act to which this section applies shall not exceed $250,000
			 for each violation. Each day of a continuing violation shall constitute a
			 separate violation.
					(3)Civil judicial
			 enforcementThe Attorney General, upon the request of the
			 Secretary, may commence a civil action in an appropriate district court of the
			 United States to enforce this Act and any Act to which this section applies,
			 and such court shall have jurisdiction to award civil penalties or such other
			 relief as justice may require, including a permanent or temporary injunction.
			 The amount of the civil penalty for a violation of any Act to which this
			 section applies shall not exceed $250,000 for each violation. Each day of a
			 continuing violation shall constitute a separate violation. In determining the
			 amount of a civil penalty, the court shall take into account the nature,
			 circumstances, extent, and gravity of the prohibited acts committed and, with
			 respect to the violator, the degree of culpability, any history of prior
			 violations and such other matters as justice may require. In imposing such
			 penalty, the district court may also consider information related to the
			 ability of the violator to pay.
					(4)Criminal fines
			 and penalties
						(A)IndividualsIn
			 the case of an individual, any offense described in subsection (e)(2), (3),
			 (4), (5), or (6) is punishable by a fine of not more than $500,000,
			 imprisonment for not more than 5 years, or both. If, in the commission of such
			 offense, an individual uses a dangerous weapon, engages in conduct that causes
			 bodily injury to any officer authorized to enforce the provisions of this Act,
			 or places any such officer in fear of imminent bodily injury the maximum term
			 of imprisonment is 10 years.
						(B)Other
			 personsIn the case of any other person, any offense described in
			 subsection (e)(2), (3), (4), (5), or (6) is punishable by a fine of not more
			 than $1,000,000.
						(5)Other criminal
			 violationsAny person (other than a foreign government or any
			 entity of such government) who knowingly violates any provision of subsection
			 (e) of this section, or any provision of any regulation promulgated pursuant to
			 this Act, is guilty of a criminal offense punishable—
						(A)in the case of an
			 individual, by a fine of not more than $500,000, imprisonment for not more than
			 5 years, or both; and
						(B)in the case of
			 any other person, by a fine of not more than $1,000,000.
						(6)Criminal
			 forfeitures
						(A)In
			 generalA person found guilty of an offense described in
			 subsection (e), or who is convicted of a criminal violation of any Act to which
			 this section applies, shall forfeit to the United States—
							(i)any
			 property, real or personal, constituting or traceable to the gross proceeds
			 obtained, or retained, as a result of the offense including any marine species
			 (or the fair market value thereof) taken or retained in connection with or as a
			 result of the offense; and
							(ii)any property,
			 real or personal, used or intended to be used to commit or to facilitate the
			 commission of the offense, including any shoreside facility, including its
			 conveyances, structure, equipment, furniture, appurtenances, stores, and
			 cargo.
							(B)ProcedurePursuant
			 to section 2461(c) of title 28, United States Code, the provisions of section
			 413 of the Controlled Substances Act
			 (21 U.S.C. 853), other than subsection (d) thereof, shall apply to criminal
			 forfeitures under this section.
						(7)Additional
			 enforcement authorityIn addition to the powers of officers
			 authorized pursuant to subsection (b), any officer who is authorized by the
			 Secretary, or the head of any Federal or State agency that has entered into an
			 agreement with the Secretary under subsection (a) to enforce the provisions of
			 any Act to which this section applies may, with the same jurisdiction, powers,
			 and duties as though section 311 of the Magnuson-Stevens fishery Conservation
			 and Management Act (16 U.S.C. 1861) were incorporated into and made a part of
			 each such Act—
						(A)search or inspect
			 any facility or conveyance used or employed in, or which reasonably appears to
			 be used or employed in, the storage, processing, transport, or trade of fish or
			 fish products;
						(B)inspect records
			 pertaining to the storage, processing, transport, or trade of fish or fish
			 products;
						(C)detain, for a
			 period of up to 14 days, any shipment of fish or fish product imported into,
			 landed on, introduced into, exported from, or transported within the
			 jurisdiction of the United States, or, if such fish or fish product is deemed
			 to be perishable, sell and retain the proceeds therefrom for a period of up to
			 14 days; and
						(D)make an arrest,
			 in accordance with any guidelines which may be issued by the Attorney General,
			 for any offense under the laws of the United States committed in the person's
			 presence, or for the commission of any felony under the laws of the United
			 States, if the person has reasonable grounds to believe that the person to be
			 arrested has committed or is committing a felony; may search and seize, in
			 accordance with any guidelines which may be issued by the Attorney General and
			 may execute and serve any subpoena, arrest warrant, search warrant issued in
			 accordance with rule 41 of the Federal Rules of Criminal Procedure, or other
			 warrant or civil or criminal process issued by any officer or court of
			 competent jurisdiction.
						(8)SubpoenasIn
			 addition to any subpoena authority pursuant to subsection (b), the Secretary
			 may, for the purposes of conducting any investigation under this section, or
			 any other statute administered by the Secretary, issue subpoenas for the
			 production of relevant papers, photographs, records, books, and documents in
			 any form, including those in electronic, electrical, or magnetic form.
					(d)District court
			 jurisdictionThe several district courts of the United States
			 shall have jurisdiction over any actions arising under this section. For the
			 purpose of this section, American Samoa shall be included within the judicial
			 district of the District Court of the United States for the District of Hawaii.
			 Each violation shall be a separate offense and the offense shall be deemed to
			 have been committed not only in the district where the violation first
			 occurred, but also in any other district as authorized by law. Any offenses not
			 committed in any district are subject to the venue provisions of section 3238
			 of title 18, United States Code.
				(e)Prohibited
			 actsIt is unlawful for any person—
					(1)to violate any
			 provision of this section or any Act to which this section applies or any
			 regulation promulgated thereunder;
					(2)to refuse to
			 permit any authorized enforcement officer to board, search, or inspect a
			 vessel, conveyance, or shoreside facility that is subject to the person's
			 control for purposes of conducting any search, investigation, or inspection in
			 connection with the enforcement of this section or any Act to which this
			 section applies or any regulation promulgated thereunder;
					(3)to forcibly
			 assault, resist, oppose, impede, intimidate, or interfere with any such
			 authorized officer in the conduct of any search, investigation, or inspection
			 described in paragraph (2);
					(4)to resist a
			 lawful arrest for any act prohibited by this section or any Act to which this
			 section applies;
					(5)to interfere
			 with, delay, or prevent, by any means, the apprehension, arrest, or detection
			 of another person, knowing that such person has committed any act prohibited by
			 this section or any Act to which this section applies;
					(6)to forcibly
			 assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
			 interfere with any observer on a vessel under this section or any Act to which
			 this section applies, or any data collector employed by or under contract to
			 the National Marine Fisheries Service to carry out responsibilities under this
			 section or any Act to which this section applies;
					(7)to import,
			 export, transport, sell, receive, acquire, or purchase in interstate or foreign
			 commerce any fish or fish product taken, possessed, transported, or sold in
			 violation of any treaty or binding conservation measure adopted pursuant to an
			 international agreement or organization to which the United States is a party;
			 or
					(8)to make or submit
			 any false record, account, or label for, or any false identification of, any
			 fish or fish product (including false identification of the species, harvesting
			 vessel or nation, or the location where harvested) which has been, or is
			 intended to be imported, exported, transported, sold, offered for sale,
			 purchased, or received in interstate or foreign commerce.
					(f)RegulationsThe
			 Secretary may promulgate such regulations, in accordance with section 553 of
			 title 5, United States Code, as may be necessary to carry out this section or
			 any Act to which this section applies.
				102.Conforming,
			 minor, and technical amendments
				(a)High Seas
			 Driftnet Fishing Moratorium Protection Act
					(1)Section 606 of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g) is
			 amended—
						(A)by inserting
			 (a) Detecting, Monitoring, and
			 Preventing Violations.— before The
			 President; and
						(B)by adding at the
			 end thereof the following:
							
								(b)EnforcementThis
				Act shall be enforced under section 101 of the International Fisheries
				Stewardship and Enforcement
				Act.
								.
						(2)Section 607(2) of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826h(2))
			 is amended by striking whose vessels and inserting
			 that.
					(3)Section 609(a) of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(a))
			 is amended to read as follows:
						
							(a)Identification
								(1)In
				generalThe Secretary shall identify, and list in the report
				under section 607, a nation if that nation is engaged, or has been engaged at
				any time during the preceding 3 years, in illegal, unreported, or unregulated
				fishing and—
									(A)such fishing
				undermines the effectiveness of measures required under the relevant
				international fishery management organization;
									(B)the relevant
				international fishery management organization has failed to implement effective
				measures to end the illegal, unreported, or unregulated fishing activity by
				vessels of that nation, or the nation is not a party to, or does not maintain
				cooperating status with, such organization; or
									(C)there is no
				international fishery management organization with a mandate to regulate the
				fishing activity in question.
									(2)Other
				identifying activitiesThe Secretary shall also identify, and
				list in the report under section 607, a nation if—
									(A)it is violating,
				or has violated at any time during the preceding 3 years, conservation and
				management measures required under an international fishery management
				agreement to which the United States is a party and the violations undermine
				the effectiveness of such measures, taking into account the factors described
				in paragraph (1); or
									(B)it is failing, or
				has failed at any time during the preceding 3 years, to effectively address or
				regulate illegal, unreported, or unregulated fishing in areas described in
				paragraph (1)(C).
									(3)Treatment of
				certain entities as if they were nationsWhere the provisions of
				this Act apply to the act, or failure to act, of a nation, they shall also be
				applicable, as appropriate, to any other entity that is competent to enter into
				an international fishery management
				agreement.
								.
					(4)Section 609(d)(1)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d)(1)) is amended by striking of its fishing vessels each
			 place it appears.
					(5)Section 609(d)(2)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d)(2)) is amended—
						(A)by striking
			 procedure for certification, and inserting
			 procedure,;
						(B)by striking
			 basis of fish and inserting basis, for allowing
			 importation of fish; and
						(C)by striking
			 harvesting nation not certified under paragraph (1) and
			 inserting nation issued a negative certification under paragraph
			 (1).
						(6)Section 610(a)(1)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826k(a)(1)) is amended—
						(A)by striking
			 calendar year and inserting 3 years; and
						(B)by striking
			 practices; and inserting practices—.
						(b)Dolphin
			 Protection Consumer Information ActSection 901 of the Dolphin
			 Protection Consumer Information Act (16 U.S.C. 1385) is amended—
					(1)by adding at the
			 end of subsection (d) the following:
						
							(4)It is a violation of section 101 of
				the International Fisheries Stewardship and Enforcement Act for any person to
				assault, resist, oppose, impede, intimidate, or interfere with and authorized
				officer in the conduct of any search, investigation or inspection under this
				Act.
							;
				and
					(2)by striking
			 subsection (e) and inserting the following:
						
							(e)EnforcementThis
				Act shall be enforced under section 101 of the International Fisheries
				Stewardship and Enforcement
				Act.
							.
					(c)Tuna
			 Conventions Act of 1950Section 8 of the Tuna Conventions Act of
			 1950 (16 U.S.C. 957) is amended—
					(1)by striking
			 regulations. in subsection (a) and inserting regulation
			 or for any person to make or submit any false record, account, or label for, or
			 any false identification of, any fish or fish product (including the false
			 identification of species, harvesting vessel or nation or the location where
			 harvested) which has been, or is intended to be imported, exported,
			 transported, sold, offered for sale, purchased, or received in interstate or
			 foreign commerce.;
					(2)by striking
			 subsection (d) and inserting the following:
						
							(d)It shall be
				unlawful for any person—
								(1)to refuse to
				permit any officer authorized to enforce the provisions of this Act to board a
				fishing vessel subject to such person's control for purposes of conducting any
				search, investigation, or inspection in connection with the enforcement of this
				Act or any regulation promulgation or permit issued under this Act;
								(2)to forcibly
				assault, resist, oppose, impede, intimidate, or interfere with any such
				authorized officer in the conduct of any search, investigation or inspection
				described in paragraph (1);
								(3)to resist a
				lawful arrest for any act prohibited by this section; or
								(4)to interfere
				with, delay, or prevent, by any means, the apprehension or arrest of another
				person, knowing that such other person has committed any act prohibited by this
				section.
								;
					(3)by striking
			 subsections (e) through (g) and redesignating subsection (h) as subsection (f);
			 and
					(4)by inserting
			 after subsection (d) the following:
						
							(e)EnforcementThis
				section shall be enforced under section 101 of the International Fisheries
				Stewardship and Enforcement
				Act.
							.
					(d)Northern
			 Pacific Anadromous Stocks Act of 1992
					(1)Unlawful
			 activitiesSection 810 of the Northern Pacific Anadromous Stocks
			 Act of 1992 (16 U.S.C. 5009) is amended—
						(A)by striking
			 purchases in paragraph (5) and inserting
			 purposes;
						(B)by striking
			 search or inspection in paragraph (5) and inserting
			 search, investigation, or inspection;
						(C)by striking
			 search or inspection in paragraph (6) and inserting
			 search, investigation, or inspection;
						(D)by striking
			 or after the semicolon in paragraph (8);
						(E)by striking
			 title. in paragraph (9) and inserting title; or;
			 and
						(F)by adding at the
			 end thereof the following:
							
								(10)for any person
				to make or submit any false record, account, or label for, or any false
				identification of, any fish or fish product (including false identification of
				the species, harvesting vessel or nation, or the location where harvested)
				which has been, or is intended to be imported, exported, transported, sold,
				offered for sale, purchased, or received in interstate or foreign
				commerce.
								.
						(2)Administration
			 and enforcementSection 811 of the Northern Pacific Anadromous
			 Stocks Act of 1992 (16 U.S.C. 5010) is amended to read as follows:
						
							811.Administration
				and enforcementThis Act shall
				be enforced under section 101 of the International Fisheries Stewardship and
				Enforcement
				Act.
							.
					(e)Pacific Salmon
			 Treaty Act of 1985Section 8 of the Pacific Salmon Treaty Act of
			 1985 (16 U.S.C. 3637) is amended—
					(1)by striking
			 search or inspection in subsection (a)(2) and inserting
			 search, investigation, or inspection;
					(2)by striking
			 search or inspection in subsection (a)(3) and inserting
			 search, investigation, or inspection;
					(3)by striking
			 or after the semicolon in subsection (a)(5);
					(4)by striking
			 section. in subsection (a)(6) and inserting section;
			 or;
					(5)by adding at the
			 end of subsection (a) the following:
						
							(7)for any person to
				make or submit any false record, account, or label for, or any false
				identification of, any fish or fish product (including false identification of
				the species, harvesting vessel or nation, or the location where harvested)
				which has been, or is intended to be imported, exported, transported, sold,
				offered for sale, purchased, or received in interstate or foreign
				commerce.
							;
				and
					(6)by striking
			 subsections (b) through (f) and inserting the following:
						
							(b)Administration
				and enforcementThis Act shall be enforced under section 101 of
				the International Fisheries Stewardship and Enforcement
				Act.
							.
					(f)South Pacific
			 Tuna Act of 1988
					(1)Prohibited
			 actsSection 5(a) of the South Pacific Tuna Act of 1988 (16
			 U.S.C. 973c(a)) is amended—
						(A)by striking
			 search or inspection in paragraph (8) and inserting
			 search, investigation, or inspection;
						(B)by striking
			 search or inspection in paragraph (10)(A) and inserting
			 search, investigation, or inspection;
						(C)by striking
			 or after the semicolon in paragraph (12);
						(D)by striking
			 retained. in paragraph (13) and inserting retained;
			 or; and
						(E)by adding at the
			 end thereof the following:
							
								(14)for any person
				to make or submit any false record, account, or label for, or any false
				identification of, any fish or fish product (including false identification of
				the species, harvesting vessel or nation, or the location where harvested)
				which has been, or is intended to be imported, exported, transported, sold,
				offered for sale, purchased, or received in interstate or foreign
				commerce.
								.
						(2)Administration
			 and enforcementThe South Pacific Tuna Act of 1988 (16 U.S.C. 973
			 et seq.) is amended by striking sections 7 and 8 (16 U.S.C. 973e and 973f) and
			 inserting the following:
						
							7.Administration
				and enforcementThis Act shall
				be enforced under section 101 of the International Fisheries Stewardship and
				Enforcement
				Act.
							.
					(g)Antarctic
			 Marine Living Resources Convention Act of 1984
					(1)Unlawful
			 activitiesSection 306 of the Antarctic Marine Living Resources
			 Convention Act (16 U.S.C. 2435) is amended—
						(A)by striking
			 which he knows, or reasonably should have known, was in
			 paragraph (3);
						(B)by striking
			 search or inspection in paragraph (4) and inserting
			 search, investigation, or inspection;
						(C)by striking
			 search or inspection in paragraph (5) and inserting
			 search, investigation, or inspection;
						(D)by striking
			 or after the semicolon in paragraph (6);
						(E)by striking
			 section. in paragraph (7) and inserting section;
			 or; and
						(F)by adding at the
			 end thereof the following:
							
								(8)to make or submit
				any false record, account, or label for, or any false identification of, any
				fish or fish product (including false identification of the species, harvesting
				vessel or nation, or the location where harvested) which has been, or is
				intended to be imported, exported, transported, sold, offered for sale,
				purchased, or received in interstate or foreign
				commerce.
								.
						(2)RegulationsSection
			 307 of the Antarctic Marine Living Resources Convention Act (16 U.S.C. 2436) is
			 amended by inserting after title. the following:
			 Notwithstanding the provisions of subsections (b), (c), and (d) of
			 section 553 of title 5, United States Code, the Secretary of Commerce may
			 publish in the Federal Register a final rule to implement conservation
			 measures, described in section 305(a) of this Act, that are in effect for 12
			 months or less, adopted by the Commission, and not objected to by the United
			 States within the time period allotted under Article IX of the Convention. Upon
			 publication in the Federal Register, such conservation measures shall be in
			 force with respect to the United States..
					(3)Penalties and
			 enforcementThe Antarctic Marine Living Resources Convention Act
			 (16 U.S.C. 2431 et seq.) is amended—
						(A)by striking
			 sections 308 and 309 (16 U.S.C. 2437 and 2438);
						(B)by striking
			 subsection (b), (c), and (d) of section 310 (16 U.S.C. 2439) and redesignating
			 subsection (e) as subsection (c); and
						(C)by inserting
			 after subsection (a) the following:
							
								(b)Administration
				and enforcementThis title shall be enforced under section 101 of
				the International Fisheries Stewardship and Enforcement
				Act.
								.
						(h)Atlantic Tunas
			 Convention Act of 1975
					(1)ViolationsSection
			 7 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971e) is
			 amended—
						(A)by striking
			 subsections (e) and (f) and redesignating subsection (g) as subsection (f);
			 and
						(B)by inserting
			 after subsection (d) the following:
							
								(e)MislabelingIt
				shall be unlawful for any person to make or submit any false record, account,
				or label for, or any false identification of, any fish or fish product
				(including the false identification of the species, harvesting vessel or
				nation, or the location where harvested) which has been, or is intended to be,
				imported, exported, transported, sold, offered for sale, purchased or received
				in interstate or foreign
				commerce.
								.
						(2)EnforcementSection
			 8 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971f) is
			 amended—
						(A)by striking
			 subsections (a) and (c);
						(B)by striking
			 (b) International
			 Enforcement.— in subsection (b) and inserting
			 This Act shall be enforced under section 101 of the International
			 Fisheries Stewardship and Enforcement Act.; and
						(C)by striking
			 shall have the authority to carry out the enforcement activities
			 specified in section 8(a) of this Act each place it appears and
			 inserting shall enforce this Act.
						(i)Northwest
			 Atlantic Fisheries Convention Act of 1995Section 207 of the
			 Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5606) is
			 amended—
					(1)by striking
			 AND PENALTIES. in
			 the section caption and inserting AND
			 ENFORCEMENT.;
					(2)by striking
			 search or inspection in subsection (a)(2) and inserting
			 search, investigation, or inspection;
					(3)by striking
			 search or inspection in subsection (a)(3) and inserting
			 search, investigation, or inspection;
					(4)by striking
			 or after the semicolon in subsection (a)(5);
					(5)by striking
			 section. in subsection (a)(6) and inserting section ;
			 or;
					(6)by adding at the
			 end of subsection (a) the following:
						
							(7)to make or submit
				any false record, account, or label for, or any false identification of, any
				fish or fish product (including false identification of the species, harvesting
				vessel or nation, or the location where harvested) which has been, or is
				intended to be imported, exported, transported, sold, offered for sale,
				purchased, or received in interstate or foreign
				commerce.
							;
				and
					(7)by striking
			 subsection (b) through (f) and inserting the following:
						
							(b)Administration
				and enforcementThis title shall be enforced under section 101 of
				the International Fisheries Stewardship and Enforcement
				Act.
							.
					(j)Western and
			 Central Pacific Fisheries Convention Implementation Act
					(1)Administration
			 and enforcementSection 506(c) of the Western and Central Pacific
			 Fisheries Convention Implementation Act (16 U.S.C. 6905(c)) is amended to read
			 as follows:
						
							(c)Administration
				and enforcementThis title shall be enforced under section 101 of
				the International Fisheries Stewardship and Enforcement
				Act.
							.
					(2)Prohibited
			 actsSection 507(a) of the Western and Central Pacific Fisheries
			 Convention Implementation Act (16 U.S.C. 6906(a)) is amended—
						(A)by striking
			 suspension, on in paragraph (2) and inserting suspension
			 of;
						(B)by striking
			 title. in paragraph (14) and inserting title; or;
			 and
						(C)by adding at the
			 end thereof the following:
							
								(15)to make or
				submit any false record, account, or label for, or any false identification of,
				any fish or fish product (including false identification of the species,
				harvesting vessel or nation, or the location where harvested) which has been,
				or is intended to be imported, exported, transported, sold, offered for sale,
				purchased, or received in interstate or foreign
				commerce.
								.
						(k)Northern
			 Pacific Halibut Act of 1982
					(1)Prohibited
			 actsSection 7 of the Northern Pacific Halibut Act of 1982 (16
			 U.S.C. 773e) is amended—
						(A)by redesignating
			 subdivisions (a) and (b) as paragraphs (1) and (2), respectively, and
			 subdivisions (1) through (6) of paragraph (1), as redesignated, as
			 subparagraphs (A) through (F);
						(B)by striking
			 search or inspection in paragraph (1)(B), as redesignated, and
			 inserting search, investigation, or inspection;
						(C)by striking
			 search or inspection in paragraph (1)(C), as redesignated, and
			 inserting search, investigation, or inspection;
						(D)by striking
			 or after the semicolon in paragraph (1)(E), as
			 redesignated;
						(E)by striking
			 section. in paragraph (1)(F), as redesignated, and inserting
			 section;; and
						(F)by adding at the
			 end of paragraph (1), as redesignated, the following:
							
								(G)to make or submit any false record,
				account, or label for, or any false identification of, any fish or fish product
				(including false identification of the species, harvesting vessel or nation, or
				the location where harvested) which has been, or is intended to be imported,
				exported, transported, sold, offered for sale, purchased, or received in
				interstate or foreign
				commerce.
								.
						(2)Administration
			 and enforcementThe Northern Pacific Halibut Act of 1982 (16
			 U.S.C. 773 et seq.) is amended—
						(A)by striking
			 sections 3, 9, and 10 (16 U.S.C. 773f, 773g, and 773h); and
						(B)by striking
			 subsections (b) through (f) of section 11 (16 U.S.C. 773i) and inserting the
			 following:
							
								(b)Administration
				and enforcementThis Act shall be enforced under section 101 of
				the International Fisheries Stewardship and Enforcement
				Act.
								.
						103.Illegal,
			 unreported, or unregulated fishing
				(a)In
			 generalSection 608 of the High Seas Driftnet Fishing Moratorium
			 Protection Act (16 U.S.C. 1826i), as amended by section 302(a) of this Act, is
			 further amended by adding at the end thereof the following:
					
						(c)Vessels and
				vessel owners engaged in illegal, unreported, or unregulated
				fishingThe Secretary may—
							(1)develop,
				maintain, and make public a list of vessels and vessel owners engaged in
				illegal, unreported, or unregulated fishing, including vessels or vessel owners
				identified by an international fishery management organization or arrangement
				made pursuant to an international fishery agreement, whether or not the United
				States is a party to such organization or arrangement;
							(2)take appropriate
				action against listed vessels and vessel owners, including action against fish,
				fish parts, or fish products from such vessels, in accordance with applicable
				United States law and consistent with applicable international law, including
				principles, rights, and obligations established in applicable international
				fishery management and trade agreements; and
							(3)provide
				notification to the public of vessels and vessel owners identified by
				international fishery management organizations or arrangements made pursuant to
				an international fishery agreement as having been engaged in illegal,
				unreported, or unregulated fishing, as well as any measures adopted by such
				organizations or arrangements to address illegal, unreported, or unregulated
				fishing.
							(d)Restrictions on
				port access or useAction taken by the Secretary under subsection
				(c)(2) that includes measures to restrict use of or access to ports or port
				services shall apply to all ports of the United States and its
				territories.
						(e)RegulationsThe
				Secretary may promulgate regulations to implement subsections (c) and
				(d).
						.
				(b)Additional
			 measures
					(1)Amendment of
			 the High Seas Driftnet Fishing Moratorium Protection Act
						(A)Section 609(d)(3)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d)(3)) is amended by striking that has not been certified by the
			 Secretary under this subsection, or in subparagraph (A)(i).
						(B)Section 610(c)(5)
			 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826k(c)(5)) is amended by striking that has not been certified by the
			 Secretary under this subsection, or.
						(2)Amendment of
			 the High Seas Driftnet Fisheries Enforcement Act
						(A)Section 101 of
			 the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a) is
			 amended—
							(i)by
			 striking subsection (a)(2) and inserting the following:
								
									(2)Denial of port
				privilegesThe Secretary of the Treasury shall, in accordance
				with recognized principles of international law—
										(A)withhold or
				revoke the clearance required by section 60105 of title 46, United States Code,
				for—
											(i)any large-scale
				driftnet fishing vessel that is documented under the law of the United States
				or of a nation included on a list published under paragraph (1); or
											(ii)any fishing
				vessel of a nation that receives a negative certification under section 609(d)
				or 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16
				U.S.C. 1826j(d) or 1826k(c)); and
											(B)deny entry of
				that vessel to any place in the United States and to the navigable waters of
				the United States, except for the purpose of inspecting the vessel, conducting
				an investigation, or taking other appropriate enforcement
				action.
										;
							(ii)by
			 striking or illegal, unreported, or unregulated fishing each
			 place it appears in subsection (b)(1) and (2);
							(iii)by striking
			 or after the semicolon in subsection (b)(3)(A)(i);
							(iv)by
			 striking nation. in subsection (b)(3)(A)(ii) and inserting
			 nation; or;
							(v)by
			 adding at the end of subsection (b)(3)(A) the following:
								
									(iii)upon receipt of notification of a
				negative certification under section 609(d)(1) or 610(c)(1) of the High Seas
				Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d)(1) or
				1826k(c)(1)).
									;
							(vi)by
			 inserting or after issuing a negative certification under section
			 609(d)(1) or 610(c)(1) of the High Seas Driftnet Fishing Moratorium Protection
			 Act (16 U.S.C. 1826j(d)(1) or 1826k(c)(1)), after paragraph
			 (1), in subsection (b)(4)(A); and
							(vii)by striking
			 subsection (b)(4)(A)(i) and inserting the following:
								
									(i)any prohibition established under
				paragraph (3) is insufficient to cause that nation—
										(I)to terminate large-scale driftnet
				fishing conducted by its nationals and vessels beyond the exclusive economic
				zone of any nation;
										(II)to address illegal, unreported, or
				unregulated fishing activities for which a nation has been identified under
				section 609 of the High Seas Driftnet Fishing Moratorium Protection Act (16
				U.S.C. 1826j); or
										(III)to address bycatch of a protected
				living marine resource for which a nation has been identified under section 610
				of such Act (16 U.S.C. 1826k);
				or
										.
							(B)Section 102 of
			 the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826b) is amended
			 by striking such nation has terminated large-scale driftnet fishing or
			 illegal, unreported, or unregulated fishing by its nationals and vessels beyond
			 the exclusive economic zone of any nation. and
			 inserting
							
								such nation
			 has—(1)terminated
				large-scale driftnet fishing by its nationals and vessels beyond the exclusive
				economic zone of any nation;
								(2)addressed
				illegal, unreported, or unregulated fishing activities for which a nation has
				been identified under section 609 of the High Seas Driftnet Fishing Moratorium
				Protection Act (16 U.S.C. 1826j); or
								(3)addressed bycatch
				of a protected living marine resource for which a nation has been identified
				under section 610 of that Act (16 U.S.C.
				1826k).
								.
						104.LiabilityAny claims arising from the actions of any
			 officer, authorized by the Secretary to enforce the provisions of this Act or
			 any Act to which this Act applies, taken pursuant to any scheme for at-sea
			 boarding and inspection authorized under any international agreement to which
			 the United States is a party may be pursued under chapter 171 of title 28,
			 United States Code, or such other legal authority as may be pertinent.
			IILaw
			 enforcement and international operations
			201.International
			 fisheries enforcement program
				(a)Establishment
					(1)In
			 generalWithin 12 months after the date of the enactment of this
			 Act, the Secretary shall, subject to the availability of appropriations,
			 establish an International Fisheries Enforcement Program within the Office of
			 Law Enforcement of the National Marine Fisheries Service.
					(2)PurposeThe
			 Program shall be an interagency program established and administered by the
			 Secretary in coordination with the heads of other departments and agencies for
			 the purpose of detecting and investigating illegal, unreported, or unregulated
			 fishing activity and enforcing the provisions of this Act.
					(3)StaffThe
			 Program shall be staffed with representation from the Coast Guard, Customs and
			 Border Protection, the Food and Drug Administration, and any other department
			 or agency determined by the Secretary to be appropriate and necessary to detect
			 and investigate illegal, unreported, or unregulated fishing activity and
			 enforce the provisions of this Act.
					(b)Program
			 actions
					(1)Staffing and
			 other resourcesAt the request of the Secretary, the heads of
			 other departments and agencies providing staff for the Program shall—
						(A)by agreement, on
			 a reimbursable basis or otherwise, participate in staffing the Program;
						(B)by agreement, on
			 a reimbursable basis or otherwise, share personnel, services, equipment
			 (including aircraft and vessels), and facilities with the Program; and
						(C)to the extent
			 possible, and consistent with other applicable law, extend the enforcement
			 authorities provided by their enabling legislation to the other departments and
			 agencies participating in the Program for the purposes of conducting joint
			 operations to detect and investigate illegal, unreported or unregulated fishing
			 activity and enforcing the provisions of this Act.
						(2)BudgetThe
			 Secretary and the heads of other departments and agencies providing staff for
			 the Program, may, at their discretion, develop interagency plans and budgets
			 and engage in interagency financing for such purposes.
					(3)5-year
			 planWithin 180 days after the date on which the Program is
			 established under subsection (a), the Secretary shall develop a 5-year
			 strategic plan for guiding interagency and intergovernmental international
			 fisheries enforcement efforts to carry out the provisions of this Act. The
			 Secretary shall update the plan periodically as necessary, but at least once
			 every 5 years.
					(4)Cooperative
			 activitiesThe Secretary, in coordination with the heads of other
			 departments and agencies providing staff for the Program, may—
						(A)create and
			 participate in task forces, committees, or other working groups with other
			 Federal, State or local governments as well as with the governments of other
			 nations for the purposes of detecting and investigating illegal, unreported, or
			 unregulated fishing activity and carrying out the provisions of this Act;
			 and
						(B)enter into
			 agreements with other Federal, State, or local governments as well as with the
			 governments of other nations, on a reimbursable basis or otherwise, for such
			 purposes.
						(c)Powers of
			 authorized officersNotwithstanding any other provision of law,
			 while operating under an agreement with the Secretary entered into under
			 section 101 of this Act, and conducting joint operations as part of the Program
			 for the purposes of detecting and investigating illegal, unreported or
			 unregulated fishing activity and enforcing the provisions of this Act,
			 authorized officers shall have the powers and authority provided in that
			 section.
				(d)Information
			 collection, maintenance and use
					(1)In
			 generalThe Secretary and the heads of other departments and
			 agencies providing staff for the Program shall, to the maximum extent allowable
			 by law, share all applicable information, intelligence and data, related to the
			 harvest, transportation or trade of fish and fish product in order to detect
			 and investigate illegal, unreported, or unregulated fishing activity and to
			 carry out the provisions of this Act.
					(2)Coordination of
			 dataThe Secretary, through the Program, shall coordinate the
			 collection, storage, analysis, and dissemination of all applicable information,
			 intelligence, and data related to the harvest, transportation, or trade of fish
			 and fish product collected or maintained by the member agencies of the
			 Program.
					(3)ConfidentialityThe
			 Secretary, through the Program, shall ensure the protection and confidentiality
			 required by law for information, intelligence, and data related to the harvest,
			 transportation, or trade of fish and fish product obtained by the
			 Program.
					(4)Data
			 standardizationThe Secretary and the heads of other departments
			 and agencies providing staff for the Program shall, to the maximum extent
			 practicable, develop data standardization for fisheries related data for
			 Program agencies and with international fisheries enforcement databases as
			 appropriate.
					(5)Assistance from
			 intelligence communityUpon request of the Secretary, elements of
			 the intelligence community (as defined in section 3(4) of the National Security
			 Act of 1947 (50 U.S.C. 401a(4))) shall collect information related to illegal,
			 unreported, or unregulated fishing activity outside the United States about
			 individuals who are not United States persons (as defined in section 105A(c)(2)
			 of such Act (50 U.S.C. 403–5a(c)(2))). Such elements of the intelligence
			 community shall collect and share such information with the Secretary through
			 the Program for law enforcement purposes in order to detect and investigate
			 illegal, unreported, or unregulated fishing activities and to carry out the
			 provisions of this Act. All collection and sharing of information shall be in
			 accordance with the National Security Act of 1947 (50 U.S.C. 401 et
			 seq.).
					(6)Information
			 sharingThe Secretary, through the Program, shall have authority
			 to share fisheries-related data with other Federal or State government agency,
			 foreign government, the Food and Agriculture Organization of the United
			 Nations, or the secretariat or equivalent of an international fisheries
			 management organization or arrangement made pursuant to an international
			 fishery agreement, if—
						(A)such governments,
			 organizations, or arrangements have policies and procedures to safeguard such
			 information from unintended or unauthorized disclosure; and
						(B)the exchange of
			 information is necessary—
							(i)to
			 ensure compliance with any law or regulation enforced or administered by the
			 Secretary;
							(ii)to
			 administer or enforce treaties to which the United States is a party;
							(iii)to administer
			 or enforce binding conservation measures adopted by any international
			 organization or arrangement to which the United States is a party;
							(iv)to
			 assist in investigative, judicial, or administrative enforcement proceedings in
			 the United States; or
							(v)to
			 assist in any fisheries or living marine resource related law enforcement
			 action undertaken by a law enforcement agency of a foreign government, or in
			 relation to a legal proceeding undertaken by a foreign government.
							(e)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $30,000,000 to the Secretary for each of fiscal years 2012 through 2017 to
			 carry out this section.
				202.International
			 cooperation and assistance program
				(a)International
			 cooperation and assistance programThe Secretary may establish an
			 international cooperation and assistance program, including grants, to provide
			 assistance for international capacity building efforts.
				(b)Authorized
			 activitiesIn carrying out the program, the Secretary may—
					(1)provide funding
			 and technical expertise to other nations to assist them in addressing illegal,
			 unreported, or unregulated fishing activities;
					(2)provide funding
			 and technical expertise to other nations to assist them in reducing the loss
			 and environmental impacts of derelict fishing gears, reducing the bycatch of
			 living marine resources, and promoting international marine resource
			 conservation;
					(3)provide funding,
			 technical expertise, and training, in cooperation with the International
			 Fisheries Enforcement Program under section 201 of this Act, to other nations
			 to aid them in building capacity for enhanced fisheries management, fisheries
			 monitoring, catch and trade tracking activities, enforcement, and international
			 marine resource conservation;
					(4)establish
			 partnerships with other Federal agencies, as appropriate, to ensure that
			 fisheries development assistance to other nations is directed toward projects
			 that promote sustainable fisheries; and
					(5)conduct outreach
			 and education efforts in order to promote public and private sector awareness
			 of international fisheries sustainability issues, including the need to combat
			 illegal, unreported, or unregulated fishing activity and to promote
			 international marine resource conservation.
					(c)GuidelinesThe
			 Secretary may establish guidelines necessary to implement the program.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary $5,000,000 for each of fiscal years 2012 through 2017 to carry out
			 this section.
				IIIMiscellaneous
			 amendments
			301.Atlantic Tunas
			 Convention Act of 1975
				(a)Elimination of
			 annual reportSection 11 of the Atlantic Tunas Convention Act of
			 1975 (16 U.S.C. 971j) is repealed.
				(b)Certain
			 regulationsSection 971d(c)(2) of the Atlantic Tunas Convention
			 Act of 1975 (16 U.S.C. 971d(c)(2)) is amended—
					(1)by inserting
			 (A) after (2);
					(2)by striking
			 (A) submission and inserting the
			 presentation;
					(3)by striking
			 arguments, and (B) oral presentation at a public hearing. Such
			 and inserting written or oral statements at a public hearing. After
			 consideration of such presentations, the; and
					(4)by adding at the
			 end thereof the following:
						
							(B)The Secretary may issue final
				regulations to implement Commission recommendations referred to in paragraph
				(1) of this subsection concerning trade restrictive measures against nations or
				fishing entities without regard to the requirements of subparagraph (A) of this
				paragraph and subsections (b) and (c) of section 553 of title 5, United States
				Code.
							.
					302.Data
			 sharing
				(a)High Seas
			 Driftnet Fishing Moratorium Protection ActSection 608 of the
			 High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826i) is
			 amended—
					(1)by inserting
			 (a) In
			 General.— before The Secretary,;
					(2)by striking
			 organizations the first place it appears and inserting,
			 organizations, or arrangements made pursuant to an international fishery
			 agreement (as defined in section 3(24) of the Magnuson-Stevens Fishery
			 Conservation and Management Act),;
					(3)by striking
			 and after the semicolon in paragraph (2)(C);
					(4)by striking
			 territories. in paragraph (3) and inserting territories;
			 and; and
					(5)by adding at the
			 end thereof the following:
						
							(4)urging other
				nations, through the regional fishery management organizations of which the
				United States is a member, bilaterally and otherwise to seek and foster the
				sharing of accurate, relevant, and timely information—
								(A)to improve the
				scientific understanding of marine ecosystems;
								(B)to improve
				fisheries management decisions;
								(C)to promote the
				conservation of protected living marine resources;
								(D)to combat
				illegal, unreported, and unregulated fishing; and
								(E)to improve
				compliance with conservation and management measures in international
				waters.
								(b)Information
				sharingIn carrying out this section, the Secretary may disclose,
				as necessary and appropriate, information to the Food and Agriculture
				Organization of the United Nations, international fishery management
				organizations (as so defined), or arrangements made pursuant to an
				international fishery agreement, if such organizations or arrangements have
				policies and procedures to safeguard such information from unintended or
				unauthorized
				disclosure.
							.
					(b)Conforming
			 amendmentSection 402(b)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1881a(b)(1)) is amended—
					(1)by striking
			 or after the semicolon in subparagraph (G);
					(2)by redesignating
			 subparagraph (H) as subparagraph (J); and
					(3)by inserting
			 after subparagraph (G) the following:
						
							(H)to the Food and Agriculture
				Organization of the United Nations, international fishery management
				organizations, or arrangements made pursuant to an international fishery
				agreement as provided for in the High Seas Driftnet Fishing Moratorium
				Protection Act (16 U.S.C. 1826i(b));
							(I)to any other Federal or State
				government agency, foreign government, the Food and Agriculture Organization of
				the United Nations, or the secretariat or equivalent of an international
				fisheries management organization or arrangement made pursuant to an
				international fishery agreement, as provided in section 201(d)(6) of the
				International Fisheries Stewardship and Enforcement Act;
				or
							.
					303.Permits under
			 the High Seas Fishing Compliance Act of 1995Section 104(f) of the High Seas Fishing
			 Compliance Act (16 U.S.C. 5503(f)) is amended to read as follows:
				
					(f)ValidityA
				permit issued under this section is void if—
						(1)1 or more permits
				or authorizations required for a vessel to fish, in addition to a permit issued
				under this section, expire, are revoked, or are suspended; or
						(2)the vessel is no
				longer eligible for United States documentation, such documentation is revoked
				or denied, or the vessel is deleted from such
				documentation.
						.
			304.Committee on
			 scientific cooperation for pacific salmon agreementSection 11 of the Pacific Salmon Treaty Act
			 of 1985 (16 U.S.C. 3640) is amended by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively, and inserting after subsection (b) the
			 following:
				
					(c)Scientific
				cooperation committeeMembers of the Committee on Scientific
				Cooperation who are not State or Federal employees shall receive compensation
				at a rate equivalent to the rate payable for level IV of the Executive Schedule
				under section 5315 of title 5, United States Code, when engaged in actual
				performance of duties for the
				Commission.
					.
			305.Reauthorizations
				(a)International
			 dolphin conservation programSection 304(c)(1) of the Marine
			 Mammal Protection Act (16 U.S.C. 1414a(c)(1)) is amended by adding at the end
			 thereof the following:
					
						(E)$1,000,000 for
				each of fiscal years 2009 through
				2013.
						.
				(b)Pacific Salmon
			 Treaty Act of 1985Section 16(d)(2)(A) of the Pacific Salmon
			 Treaty Act of 1985 (16 U.S.C. 3645(d)(2)(A)) is amended by striking and
			 2009, and inserting 2009, 2010, 2011, 2012, and
			 2013,.
				(c)South Pacific
			 Tuna Act of 1988Section 20(a) of the South Pacific Tuna Act of
			 1988 (16 U.S.C. 973r(a)) is amended by striking 1992, 1993, 1994, 1995,
			 1996, 1997, 1998, 1999, 2000, 2001, and 2002, each place it appears and
			 inserting 2009 through 2013.
				IVImplementation
			 of the antigua convention
			401.Short
			 titleThis title may be cited
			 as the Antigua Convention Implementing
			 Act of 2011.
			402.Amendment of
			 the Tuna Conventions Act of 1950Except as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.).
			403.DefinitionsSection 2 (16 U.S.C. 951) is amended to read
			 as follows:
				
					2.DefinitionsIn this Act:
						(1)Antigua
				conventionThe term Antigua Convention means the
				Convention for the Strengthening of the Inter-American Tropical Tuna Commission
				Established by the 1949 Convention Between the United States of America and the
				Republic of Costa Rica, signed at Washington, November 14, 2003.
						(2)CommissionThe
				term Commission means the Inter-American Tropical Tuna Commission
				provided for by the Convention.
						(3)ConventionThe
				term Convention means—
							(A)the Convention
				for the Establishment of an Inter-American Tropical Tuna Commission, signed at
				Washington, May 31, 1949, by the United States of America and the Republic of
				Costa Rica;
							(B)the Antigua
				Convention, upon its entry into force for the United States, and any amendments
				thereto that are in force for the United States; or
							(C)both such
				Conventions, as the context requires.
							(4)ImportThe
				term import means to land on, bring into, or introduce into, or
				attempt to land on, bring into, or introduce into, any place subject to the
				jurisdiction of the United States, whether or not such landing, bringing, or
				introduction constitutes an importation within the meaning of the customs laws
				of the United States.
						(5)PersonThe
				term person means an individual, partnership, corporation, or
				association subject to the jurisdiction of the United States.
						(6)United
				statesThe term United States includes all areas
				under the sovereignty of the United States.
						(7)U.s.
				commissionersThe term U.S. commissioners means the
				members of the commission.
						(8)U.s.
				sectionThe term U.S. section means the U.S.
				Commissioners to the Commission and a designee of the Secretary of
				State.
						.
			404.Commissioners;
			 number, appointment, and qualificationsSection 3 (16 U.S.C. 952) is amended to read
			 as follows:
				
					3.Commissioners
						(a)CommissonersThe
				United States shall be represented on the Commission by 5 United States
				Commissioners. The President shall appoint individuals to serve on the
				Commission at the pleasure of the President. In making the appointments, the
				President shall select Commissioners from among individuals who are
				knowledgeable or experienced concerning highly migratory fish stocks in the
				eastern tropical Pacific Ocean, one of whom shall be an officer or employee of
				the Department of Commerce, one of whom shall be the chairman or a member of
				the Western Pacific Fishery Management Council, and one of whom shall be the
				chairman or a member of the Pacific Fishery Management Council. Not more than 2
				Commissioners may be appointed who reside in a State other than a State whose
				vessels maintain a substantial fishery in the area of the Convention.
						(b)Alternate
				commissionersThe Secretary of State, in consultation with the
				Secretary, may designate from time to time and for periods of time deemed
				appropriate Alternate United States Commissioners to the Commission. Any
				Alternate United States Commissioner may exercise, at any meeting of the
				Commission or of the General Advisory Committee or Scientific Advisory
				Subcommittee established pursuant to section 4(b), all powers and duties of a
				United States Commissioner in the absence of any Commissioner appointed
				pursuant to subsection (a) of this section for whatever reason. The number of
				such Alternate United States Commissioners that may be designated for any such
				meeting shall be limited to the number of United States Commissioners appointed
				pursuant to subsection (a) of this section who will not be present at such
				meeting.
						(c)Administrative
				matters
							(1)Employment
				statusIndividuals serving as such Commissioners, other than
				officers or employees of the United States Government, shall not be considered
				Federal employees except for the purposes of injury compensation or tort claims
				liability as provided in chapter 81 of title 5, United States Code, and chapter
				171 of title 28, United States Code.
							(2)CompensationThe
				United States Commissioners or Alternate Commissioners, although officers of
				the United States while so serving, shall receive no compensation for their
				services as such Commissioners or Alternate Commissioners.
							(3)Travel
				expenses
								(A)The Secretary of
				State shall pay the necessary travel expenses of United States Commissioners
				and Alternate United States Commissioners to meetings of the IATTC and other
				meetings the Secretary deems necessary to fulfill their duties, in accordance
				with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708,
				and 5731 of title 5, United States Code.
								(B)The Secretary may
				reimburse the Secretary of State for amounts expended by the Secretary of State
				under this
				subsection.
								.
			405.General
			 advisory committee and scientific advisory subcommitteeSection 4 (16 U.S.C. 953) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)General
				advisory committee
							(1)Appointments;
				public participation; compensation
								(A)The Secretary, in
				consultation with the Secretary of State, shall appoint a General Advisory
				Committee which shall consist of not more than 25 individuals who shall be
				representative of the various groups concerned with the fisheries covered by
				the Convention, including nongovernmental conservation organizations, providing
				to the maximum extent practicable an equitable balance among such groups.
				Members of the General Advisory Committee will be eligible to participate as
				members of the U.S. delegation to the Commission and its working groups to the
				extent the Commission rules and space for delegations allow.
								(B)The chair of the
				Pacific Fishery Management Council's Advisory Subpanel for Highly Migratory
				Fisheries and the chair of the Western Pacific Fishery Management Council's
				Advisory Committee shall be members of the General Advisory Committee by virtue
				of their positions in those Councils.
								(C)Each member of
				the General Advisory Committee appointed under subparagraph (A) shall serve for
				a term of 3 years and is eligible for reappointment.
								(D)The General
				Advisory Committee shall be invited to attend all non-executive meetings of the
				United States Section and at such meetings shall be given opportunity to
				examine and to be heard on all proposed programs of investigation, reports,
				recommendations, and regulations of the Commission.
								(E)The General
				Advisory Committee shall determine its organization, and prescribe its
				practices and procedures for carrying out its functions under this chapter, the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
				seq.), and the Convention. The General Advisory Committee shall publish and
				make available to the public a statement of its organization, practices and
				procedures. Meetings of the General Advisory Committee, except when in
				executive session, shall be open to the public, and prior notice of meetings
				shall be made public in timely fashion. The General Advisory Committee shall
				not be subject to the Federal Advisory Committee
				Act (5 U.S.C. App.).
								(2)Information
				sharingThe Secretary and the Secretary of State shall furnish
				the General Advisory Committee with relevant information concerning fisheries
				and international fishery agreements.
							(3)Administrative
				matters
								(A)The Secretary
				shall provide to the General Advisory Committee in a timely manner such
				administrative and technical support services as are necessary for its
				effective functioning.
								(B)Individuals
				appointed to serve as a member of the General Advisory Committee—
									(i)shall serve
				without pay, but while away from their homes or regular places of business to
				attend meetings of the General Advisory Committee shall be allowed travel
				expenses, including per diem in lieu of subsistence, in the same manner as
				persons employed intermittently in the Government service are allowed expenses
				under section 5703 of title 5, United States Code; and
									(ii)shall not be
				considered Federal employees except for the purposes of injury compensation or
				tort claims liability as provided in chapter 81 of title 5, United States Code,
				and chapter 171 of title 28, United States
				Code.
									;
				and
				(2)by striking so
			 much of subsection (b) as precedes paragraph (2) and inserting the
			 following:
					
						(b)Scientific
				advisory committee(1)The Secretary, in
				consultation with the Secretary of State, shall appoint a Scientific Advisory
				Subcommittee of not less than 5 nor more than 15 qualified scientists with
				balanced representation from the public and private sectors, including
				nongovernmental conservation
				organizations.
							.
				406.RulemakingSection 6 (16 U.S.C. 955) is amended—
				(1)by striking the
			 section caption and inserting the following:
					
						6.Rulemaking
						;
				and
				(2)by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)RegulationsThe
				Secretary, in consultation with the Secretary of State and, with respect to
				enforcement measures, the Secretary of the Department in which the Coast Guard
				is operating, may promulgate such regulations as may be necessary to carry out
				the United States international obligations under the Convention and this Act,
				including recommendations and decisions adopted by the Commission. In cases
				where the Secretary has discretion in the implementation of one or more
				measures adopted by the Commission that would govern fisheries under the
				authority of a Regional Fishery Management Council, the Secretary may, to the
				extent practicable within the implementation schedule of the Convention and any
				recommendations and decisions adopted by the Commission, promulgate such
				regulations in accordance with the procedures established by the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
				seq.).
						(b)JurisdictionThe
				Secretary may promulgate regulations applicable to all vessels and persons
				subject to the jurisdiction of the United States, including United States flag
				vessels wherever they may be operating, on such date as the Secretary shall
				prescribe.
						.
				407.Prohibited
			 actsSection 8 (16 U.S.C. 957)
			 is amended to read as follows:
				
					8.Prohibited
				actsIt is unlawful for any
				person—
						(1)to violate any
				provision of this chapter or any regulation or permit issued pursuant to this
				Act;
						(2)to use any
				fishing vessel to engage in fishing after the revocation, or during the period
				of suspension, of an applicable permit issued pursuant to this Act;
						(3)to refuse to
				permit any officer authorized to enforce the provisions of this Act (as
				provided for in section 10) to board a fishing vessel subject to such person's
				control for the purposes of conducting any search, investigation or inspection
				in connection with the enforcement of this Act or any regulation, permit, or
				the Convention;
						(4)to forcibly
				assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
				interfere with any such authorized officer in the conduct of any search,
				investigations or inspection in connection with the enforcement of this Act or
				any regulation, permit, or the Convention;
						(5)to resist a
				lawful arrest for any act prohibited by this Act;
						(6)to ship,
				transport, offer for sale, sell, purchase, import, export, or have custody,
				control, or possession of, any fish taken or retained in violation of this Act
				or any regulation, permit, or agreement referred to in paragraph (1) or
				(2);
						(7)to interfere
				with, delay, or prevent, by any means, the apprehension or arrest of another
				person, knowing that such other person has committed any act prohibited by this
				section;
						(8)to knowingly and
				willfully submit to the Secretary false information regarding any matter that
				the Secretary is considering in the course of carrying out this Act;
						(9)to forcibly
				assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
				interfere with any observer on a vessel under this Act, or any data collector
				employed by the National Marine Fisheries Service or under contract to any
				person to carry out responsibilities under this Act;
						(10)to engage in
				fishing in violation of any regulation adopted pursuant to section 6(c) of this
				Act;
						(11)to ship,
				transport, purchase, sell, offer for sale, import, export, or have in custody,
				possession, or control any fish taken or retained in violation of such
				regulations;
						(12)to fail to make,
				keep, or furnish any catch returns, statistical records, or other reports as
				are required by regulations adopted pursuant to this Act to be made, kept, or
				furnished;
						(13)to fail to stop
				a vessel upon being hailed and instructed to stop by a duly authorized official
				of the United States;
						(14)to import, in
				violation of any regulation adopted pursuant to section 6(c) of this Act, any
				fish in any form of those species subject to regulation pursuant to a
				recommendation, resolution, or decision of the Commission, or any tuna in any
				form not under regulation but under investigation by the Commission, during the
				period such fish have been denied entry in accordance with the provisions of
				section 6(c) of this Act, unless such person provides such proof as the
				Secretary of Commerce may require that a fish described in this paragraph
				offered for entry into the United States is not ineligible for such entry under
				the terms of section 6(c) of this
				Act.
						.
			408.EnforcementSection 10 (16 U.S.C. 959) is amended to
			 read as follows:
				
					10.EnforcementThis Act shall be enforced under section 101
				of the International Fisheries Stewardship and Enforcement
				Act.
					.
			409.Reduction of
			 bycatchSection 15 (16 U.S.C.
			 962) is amended by striking vessel and inserting
			 vessels.
			410.Repeal of
			 Eastern Pacific Tuna Licensing Act of 1984The Eastern Pacific Tuna Licensing Act of
			 1984 (16 U.S.C. 972 et seq.) is repealed.
			
	
		January 26, 2012
		Reported without amendment
	
